UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7755



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TERRENCE EDWARD HAMMOCK, JR.,

                                            Defendant - Appellant.



                            No. 02-7818



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TERRENCE EDWARD HAMMOCK, JR.,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, Chief District Judge. (CR-
98-512-L, CA-02-2057-L)


Submitted:   February 6, 2003          Decided:     February 12, 2003
Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Edward Hammock, Jr., Appellant Pro Se.   Thomas Michael
DiBiagio, United States Attorney, Baltimore,      Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Terrance Edward Hammock, Jr., a federal prisoner, seeks to

appeal the district court’s orders denying relief on his motion

filed under 28 U.S.C. § 2255 (2000) and denying him a certificate

of appealability.    An appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”    28 U.S.C. § 2253(c)(2) (2000);

see Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534

U.S. 941 (2001).    We have reviewed the record and conclude for the

reasons stated by the district court that Hammock has not made the

requisite showing. See United States v. Hammock, Nos. CR-98-512-L;

CA-02-2057-L (D. Md. filed Oct. 18, 2002 & entered Oct. 21, 2002;

Nov. 22, 2002).      Accordingly, we deny Hammond’s motion for a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  3